DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh (US 2021/0409767, referred to herein as “Oh”).

Regarding claim 1, Oh discloses: A decoding device for visual volumetric video-based coding (V3C) video component track alternatives (Oh: Fig. 1), the decoding device comprising: 
a communication interface configured to receive a plurality of tracks in a compressed bitstream (Oh: Fig. 1, disclosing a receiver communication module; paragraph [0112], disclosing that the receiver receives a bitstream containing point cloud video data; paragraph [407], disclosing that the received point cloud video data may include tracks); and 
a processor operably coupled to the communication interface (Oh: Fig. 1, disclosing a video decoder; paragraph [0114], disclosing that the video decoder decodes the received point cloud data), wherein the processor is configured to: 
identify an atlas track corresponding to a point cloud compression (PCC) component (Oh: paragraph [0526], disclosing use of an atlas track; paragraphs [0163] and [0168] through [0169], disclosing that the atlas includes information about 2D patches for each point cloud frame—e.g., PCC components—such as the arrangement and size of patches and the corresponding 3D region within a 3D point, a projection plan, and a level of detail parameter); 
identify a set of first component tracks that is referenced by the atlas track and at least one second component track (Oh: Figs. 25-27; paragraphs [0531] through [0533], disclosing encoding multiple videos generated with the same point cloud data and included in a file; paragraphs [0534] and [0535], disclosing that component tracks may be signaled as separate tracks—e.g., for decoding), each of the at least one second component track is an alternative version of a first component track of the set of first component tracks (Oh: paragraph [0530], disclosing that the point cloud data is encoded using different methods to produce alternative versions of the encoded point cloud data; paragraph [1152], disclosing that the alternative versions are signaled in separate tracks); 
determine which of the set of first component tracks and the at least one second component track are appropriate versions of the PCC component (Oh: paragraph [1301], disclosing that the decoder may efficiently extract or decode only specific videos/images belonging to an alternative group based on the alternative group related information; paragraphs [1385] and [1386], disclosing that V-PCC image/video components may be altered—e.g., the decoder may use the alternative group related information to determine which PCC components are appropriate); and 
decode the appropriate version of the PCC component from among the set of first component tracks and the at least one second component track (Oh: Fig. 68, paragraphs [1393] through [1402], disclosing decoding of the appropriate V-PCC components among the component tracks for generating and rendering the point cloud data).

	Regarding claim 2, Oh discloses: The decoding device of Claim 1, wherein, to identify the at least one second component track, the processor is further configured to identify component tracks that have a same alternative group value (Oh: paragraphs [1055] through [1058], [1231] and [1232], disclosing a group identifier for identifying component tracks of alternative groups).

	Regarding claim 3, Oh discloses: The decoding device of Claim 1, wherein, to identify the at least one second component track, the processor is further configured to identify component tracks that have a same value of an atlas ID (Oh: paragraph [0589], disclosing use of an atlas identifier; paragraph [1167], disclosing use of atlas data to identify component data).

	Regarding claim 4, Oh discloses: The decoding device of Claim 1, wherein: the alternative version is a differently encoded representation of the PCC component (Oh: paragraph [0530], disclosing that the alternative versions of the PCC data is encoded differently), and the set of first component tracks and the at least one second component track respectively have information about a codec used for the PCC component (Oh: paragraph [0528],disclosing that the point use of different codecs; paragraph [0585] and [1230], disclosing signaling of codec information in the component tracks).

	Regarding claim 5, Oh discloses: The decoding device of Claim 1, wherein only the set of first component tracks, among the set of first component tracks and the at least one second component track, is directly referenced by the atlas track (Oh: paragraph [0926], disclosing use of component tracks; paragraphs [0169] and [0930] through [0931], disclosing use of an atlas to reference the component tracks).

Regarding claim 6, Oh discloses: The decoding device of Claim 1, wherein the compressed bitstream further includes an atlas tile track that is referenced by the atlas track, and only the set of first component tracks, among the set of first component tracks and the at least one second component track, is directly referenced by the atlas tile track (Oh: paragraph [0526], disclosing use of tile tracks referenced by the atlas track; paragraphs [0930] through [0931], disclosing use of an atlas to reference the component tracks).

	Regarding claim 7, Oh discloses: The decoding device of Claim 1, wherein: the compressed bitstream includes a second atlas track with a same alternative group value to the atlas track, and the same alternative group value indicates that the second atlas track represents an alternative version of the PCC component (Oh: paragraph [0526], disclosing multiple atlas tracks; paragraph [0530], disclosing use of alternative group information to select an appropriate V-PCC component).

	Regarding claim 8, Oh discloses: A method for visual volumetric video-based coding (V3c) video component track alternatives (Oh: Fig. 67, disclosing an encoding method), the method comprising: 
receiving a plurality of tracks in a compressed bitstream (Oh: Fig. 1, disclosing a receiver communication module; paragraph [0112], disclosing that the receiver receives a bitstream containing point cloud video data; paragraph [407], disclosing that the received point cloud video data may include tracks); and 
identifying an atlas track corresponding to a point cloud compression (PCC) component (Oh: paragraph [0526], disclosing use of an atlas track; paragraphs [0163] and [0168] through [0169], disclosing that the atlas includes information about 2D patches for each point cloud frame—e.g., PCC components—such as the arrangement and size of patches and the corresponding 3D region within a 3D point, a projection plan, and a level of detail parameter); 
identifying a set of first component tracks that is referenced by the atlas track and at least one second component track (Oh: Figs. 25-27; paragraphs [0531] through [0533], disclosing encoding multiple videos generated with the same point cloud data and included in a file; paragraphs [0534] and [0535], disclosing that component tracks may be signaled as separate tracks—e.g., for decoding), each of the at least one second component track is an alternative version of a first component track of the set of first component tracks (Oh: paragraph [0530], disclosing that the point cloud data is encoded using different methods to produce alternative versions of the encoded point cloud data; paragraph [1152], disclosing that the alternative versions are signaled in separate tracks); 
determining which of the set of first component tracks and the at least one second component track are appropriate versions of the PCC component (Oh: paragraph [1301], disclosing that the decoder may efficiently extract or decode only specific videos/images belonging to an alternative group based on the alternative group related information; paragraphs [1385] and [1386], disclosing that V-PCC image/video components may be altered—e.g., the decoder may use the alternative group related information to determine which PCC components are appropriate); and 
decoding the appropriate version of the PCC component from among the set of first component tracks and the at least one second component track (Oh: Fig. 68, paragraphs [1393] through [1402], disclosing decoding of the appropriate V-PCC components among the component tracks for generating and rendering the point cloud data).

Regarding claim 9, Oh discloses: The method of Claim 8, wherein, identifying the at least one second component track, comprises identifying component tracks that have a same alternative group value (Oh: paragraphs [1055] through [1058], [1231] and [1232], disclosing a group identifier for identifying component tracks of alternative groups).

	Regarding claim 10, Oh discloses: The method of Claim 8, wherein identifying the at least one second component track comprises identifying component tracks that have a same value of an atlas ID (Oh: paragraph [0589], disclosing use of an atlas identifier; paragraph [1167], disclosing use of atlas data to identify component data).

	Regarding claim 11, Oh discloses: The method of Claim 8, wherein: the alternative version is a differently encoded representation of the PCC component (Oh: paragraph [0530], disclosing that the alternative versions of the PCC data is encoded differently), and the set of first component tracks and the at least one second component track respectively have information about a codec used for the PCC component (Oh: paragraph [0528],disclosing that the point use of different codecs; paragraph [0585] and [1230], disclosing signaling of codec information in the component tracks).

Regarding claim 12, Oh discloses: The method of Claim 8, wherein only the set of first component tracks, among the set of first component tracks and the at least one second component track, is directly referenced by the atlas track (Oh: paragraph [0926], disclosing use of component tracks; paragraphs [0169] and [0930] through [0931], disclosing use of an atlas to reference the component tracks).

Regarding claim 13, Oh discloses: The method of Claim 8, wherein the compressed bitstream further includes an atlas tile track that is referenced by the atlas track, and only the set of first component tracks, among the set of first component tracks and the at least one second component track, is directly referenced by the atlas tile track (Oh: paragraph [0526], disclosing use of tile tracks referenced by the atlas track; paragraphs [0930] through [0931], disclosing use of an atlas to reference the component tracks).

Regarding claim 14, Oh discloses: The method of Claim 8, wherein: the compressed bitstream includes a second atlas track with a same alternative group value to the atlas track, and the same alternative group value indicates that the second atlas track represents an alternative version of the PCC component (Oh: paragraph [0526], disclosing multiple atlas tracks; paragraph [0530], disclosing use of alternative group information to select an appropriate V-PCC component).

Regarding claim 15, Oh discloses: An encoding device for visual volumetric video-based coding (V3c) video component track alternatives (Oh: Fig. 1, disclosing an encoder), the encoding device comprising: 
a processor (Oh: Fig. 1, disclosing an encoder and associated processing devices) operably configured to: 
encode an atlas track corresponding to a point cloud compression (PCC) component (Oh: paragraph [0526], disclosing use of an atlas track; paragraphs [0163] and [0168] through [0169], disclosing that the atlas includes information about 2D patches for each point cloud frame—e.g., PCC components—such as the arrangement and size of patches and the corresponding 3D region within a 3D point, a projection plan, and a level of detail parameter); 
encode the PCC component in a first component track that references the atlas track (Oh: Figs. 25-27; paragraphs [0531] through [0533], disclosing encoding multiple videos generated with the same point cloud data and included in a file; paragraphs [0534] and [0535], disclosing that component tracks may be signaled as separate tracks—e.g., for decoding); and 
encode an alternative version of the PCC component from the first component track in a second component track (Oh: paragraph [0530], disclosing that the point cloud data is encoded using different methods to produce alternative versions of the encoded point cloud data; paragraph [1152], disclosing that the alternative versions are signaled in separate tracks); and 
a communication interface operably coupled to the processor, the communication interface configured to transmit a compressed bitstream including the atlas track, the first component track, and the second component track (Oh: Fig. 1, disclosing a transmitter; paragraphs [0107] through [0110], disclosing transmission of encoded data; paragraphs [0169] and [0926], disclosing that the encoded information includes atlas information and component tracks).

Regarding claim 16, Oh discloses: The encoding device of Claim 15, wherein the first component track and the second component track are assigned with a same alternative group value (Oh: paragraphs [1055] through [1058], [1231] and [1232], disclosing a group identifier for identifying component tracks of alternative groups).

Regarding claim 17, Oh discloses: The encoding device of Claim 15, wherein the first component track and the second component track are differently encoded representations of the PCC component (Oh: paragraph [0530], disclosing that the component tracks may be coded differently).

Regarding claim 18, Oh discloses: The encoding device of Claim 15, wherein only the first component track, of the first component track and the second component track, is referenced by the atlas track (Oh: paragraph [0589], disclosing use of an atlas identifier; paragraph [1167], disclosing use of atlas data to identify component data).

	Regarding claim 19, Oh discloses: The encoding device of Claim 15, wherein: the processor is further configured to: encode an atlas tile track that reference the atlas track, and only the first component track, of the first component track and the second component track, directly references the atlas tile track (Oh: paragraph [0926], disclosing use of component tracks; paragraphs [0169] and [0930] through [0931], disclosing use of an atlas to reference the component tracks)

Regarding claim 20, Oh discloses: The encoding device of Claim 15, wherein the processor is further configured to: encode a second atlas track with a same alternative group value to the atlas track, and encode a third component track that is referenced by the second atlas track and is an alternative to the first component track and the second component track (Oh: paragraph [0526], disclosing multiple atlas tracks; paragraph [0530], disclosing use of alternative group information to select an appropriate V-PCC component).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484